Citation Nr: 1208013	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for left leg disability, other than left knee synovitis/patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S. Willie, Counsel
INTRODUCTION

The Veteran had active service from February 1985 to January 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In July 2011, the Veteran testified via videoconferencing before the undersigned.  A transcript of the hearing is associated with the record.

The Board notes that the Veteran was denied service connection for disabilities of the low back, left knee, right knee and left arm in an April 2008 rating decision.  He expressed disagreement with the decision in July 2008.  A Statement of the Case (SOC) was issued in August 2008 and within the same month the Veteran submitted a VA Form 9 Substantive Appeal.  However, in an October 2009 rating decision, he was granted service connection for myofascial thoracolumbar syndrome, left and right knee synovitis and patellofemoral syndrome, and left arm transient ulnar nerve compression at Guyon's canal.  As the benefits sought with regard to these disabilities have been granted, these issues are no longer before the Board and will not be addressed in this decision.  The Board has also recharacterized the issue of entitlement to service connection for a left leg disability to reflect that entitlement to service connection for a portion of the leg, i.e., the knee, has been granted.


FINDINGS OF FACT

1.  In a July 2011 statement, the Veteran stated that he wished to withdraw the appeal of the denial of the claim for entitlement to service connection for bilateral hearing loss disability.

2.  The Veteran does not have a left leg disability, other than those for which entitlement to service connection has already been granted, that is due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2011).

2.  A left leg disability, other than those for which entitlement to service connection has already been granted, was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in September 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO obtained the service treatment records as well as all identified post service treatment records.  The Veteran was also afforded multiple VA examinations, which addressed whether, and to what extent, he had disabilities of the left leg.  For the reasons stated below, this examination was adequate.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.
LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In July 2011, the Veteran expressed that he wished to withdraw the appeal for service connection for a bilateral hearing loss disability.  Specifically, he stated that in regard to his pending appeal for bilateral hearing loss he no longer wished to appeal this issue.  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the denial of entitlement to service connection for bilateral hearing loss disability, there remain no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for service connection for a bilateral hearing loss disability and the appeal is dismissed with regard to this claim.

Left Leg 

The Veteran has appealed the denial of service connection for a left leg disability.  After review of the record, the Board finds against the claim.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service treatment records reveal that in April 1987 the Veteran reported tingling and numbness of the left leg on and off since December 1986.  An impression was given of left leg pain probably sciatica.  The Veteran reported left leg numbness in October 1987.  In November 1987, an impression was given of normal neurologic examination.  It was stated that the Veteran had left lower symptoms but neurologically there was no explanation available for such.  

In January 1988, the Veteran complained of left upper extremity symptoms.  An impression was given of left lower extremity symptoms of unknown etiology.  Examination at that time revealed normal findings for the left lower extremities.  The Veteran complained of left leg pain related to his feet in July 1990.  In a periodic examination that month, the lower extremities were found to be normal.  In February 1996, the Veteran complained of episodic tingling sensation in the left lateral aspect.  The episodic tingling reportedly started in 1986 after the Veteran fell during a basketball game.  An impression was given of paresthesia episode of unknown etiology.

On the October 2007 VA pre-discharge examination, light touch sensation of the left leg was intact.  Muscle tone and bulk were normal for both extremities.  No diagnoses were established for knee pain and ankle and Achilles tendon pain.

The Veteran reported in his September 2007 claim for compensation that his left leg numbness began in October 1986.  In June 2008, the Veteran stated that the numbness in his leg has persisted through the years and that such was related to the sciatic nerve damage that was caused by a fall in 1986.  

There were multiple July 2009 VA examinations, two of which addressed the Veteran's left leg.  One of the examinations related to the Veteran's knees.  On that examination, left knee soreness was noted, examination showed normal gait, peripatellar tenderness and otherwise normal findings.  The diagnoses included left knee synovitis and patellofemoral pain.  Another examination related to the Veteran's back.  Normal gait was again noted.  The Veteran reported occasional spasm in his lower back associated with numbness in the left lower extremity.  It was noted that he landed on his back while playing basketball injuring his left side in 1986.  Examination revealed motor strength was 5/5 in all muscle groups of both lower extremities.  Sensation was also intact to sharp/dull testing in all dermatomes of the lower extremities.  Myofascial thoracolumbar syndrome with no evidence of radiculopathgy on examination was diagnosed.  The above findings reflect that these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described his left leg symptoms in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran expressed during his July 2011 hearing that his left leg numbness began in 1985 after a fall playing basketball.  Per the Veteran, he was told that he had sciatica.  He stated that the problems continued and that he has swelling of the legs.  According to the Veteran, he has not been diagnosed with a leg disability post service.  

Based on the above, the Board finds that entitlement to service connection for left leg disability is not warranted.  As noted, the Veteran has been compensated for his left knee symptoms with a grant of entitlement to service connection for synovitis and patellofemoral syndrome.  The remaining evidence reflects that any remaining disability relating to complaints of pain, swelling and numbness of the left leg are not due to a disease or injury in service.  The July 2009 VA examiner specifically found with regard to the myofascial thoracolumbar syndrome that there was no evidence of radiculopathy.  Both examiners specifically found that gait was normal, and did not diagnose any underlying disability other than those for which entitlement to service connection was granted.  To the extent that pain, swelling, and numbness constitute left leg disability other than those for which entitlement to service connection has already been granted, the normal examination findings on the October 2007 pre-discharge examination as well as the July 2009 VA examination (other than the knee findings for which compensation has already been granted) reflect that such disability is not due to a disease or injury in service and is not related to the in-service findings of probable sciatica and paresthesia that were made along with the normal in-service examination findings. 

The Veteran is competent to state that he has experienced symptoms such as left leg numbness and swelling since service and the Board finds that this testimony is credible.  However, the question of whether the Veteran has current left leg disability other than those for which he has been granted compensation that is related to these symptoms is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, to the extent that the Veteran claims his current left leg symptoms constitute disability due to disease or injury in service, other than the left knee disability for which is already receiving compensation, he is not competent to testify as to this matter.  To the extent that the Veteran is competent to so testify, his general lay assertions are outweighed by the specific examination findings of trained health care professionals indicating a lack of such disability due to disease or injury in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for left leg disability other than left knee synovitis/patellofemoral syndrome.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The claim for entitlement to service connection for bilateral hearing loss disability is dismissed.

Entitlement to service connection for left leg disability is denied. 



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


